Motion in disciplinary proceedings to confirm report of Honorable Charles J. Dodd, Official Referee. The court confirms the report as to charges 2 and 3. The proof with reference thereto warranted the conclusion that the respondent testified falsely upon the trial of Sidman v. Sidman (see 265 App. Div. 1067; 266 App. Div. 862). He also testified falsely on the hearings before the Official Referee. This conduct justifies his disbarment. Charges 1 and 4 are dismissed; the former upon the ground that it is contrary to the weight of the evidence, and the latter because the respondent did not have notice of such charge. The motion to confirm the report of the Official Referee is granted, as heretofore indicated, the respondent is .disbarred, and his name ordered to be struck from the roll of attorneys. Present — Close, P. J., Hagarty, Carswell, Adel and Lewis, JJ.